Citation Nr: 0323318	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a tear 
of the anterior cruciate ligament and medial meniscus, right 
knee, currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that awarded an increased disability 
rating of 20 percent for a tear of the anterior cruciate 
ligament and medial meniscus of the right knee.  

In July 2001, the RO granted service connection for related 
degenerative joint disease of the right knee, awarding a 10 
percent rating for that disability.  In the veteran's August 
2001 VA Form 9, his arguments related to pain and limitation 
of function.  Accordingly, the Board finds that the veteran 
has filed a notice of disagreement with the RO's award of a 
10 percent rating for degenerative joint disease, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease, right 
knee, is the subject of the REMAND herein.

  
FINDING OF FACT

The veteran's tear of anterior cruciate ligament and medial 
meniscus, right knee, is manifested by severe instability.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent rating, and no 
higher, for a tear of anterior cruciate ligament and medial 
meniscus, right knee, are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, as required in 38 U.S.C.A. § 5102.  With 
respect to VA's duty to notify, the record shows that the 
requirements of the VCAA were set forth in a letter furnished 
to the appellant and his representative in March 2002.  He 
was also provided a Statement of the Case (SOC) in July 2001 
and a Supplemental Statement of the Case (SSOC) in November 
2002.  The veteran has reported in his August 2001 
substantive appeal that there are no other medical records 
for the right knee.  It appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claim on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claim.  The VCAA-notice letter of March 2002, as well as the 
SOC and SSOC, informed him what evidence and information VA 
had and what VA would be obtaining relative to his claim for 
an increased rating, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The March 2002 letter further informed the veteran of the 
provisions of the VCAA and VA's duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, no outstanding records 
have been identified.  VA treatment records have been 
requested.  The veteran was informed of this fact.  The duty 
to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the RO provided the appellant VA compensation examinations in 
January 2000 and April 2002 in connection with the 
development and adjudication of the claim on appeal.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the statements of 
the case and the supplemental statements of the case, 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, the March 2002 VCAA letter did notify 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  More than one year has passed since the March 2002 
letter was sent, so the appellant's case was not decided 
before the one-year period expired, and he had more than 
ample time to submit additional evidence.  The documents 
collectively provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  Increased rating

1.  Factual Background

The veteran injured his right knee while on active duty.  As 
a result, a March 1999 rating decision granted service 
connection for a tear of the anterior cruciate ligament and 
medical meniscus of the right knee, evaluated as 10 percent 
disabling.  In July 1999, the veteran submitted a claim for 
an increased disability rating to the RO.  

The veteran underwent VA orthopedic examination in January 
2000.  He complained of flare-ups every two to three days, 
lasting for hours with severe pain and additional limitation 
of motion.  Precipitating activities were prolonged walking 
and standing.  The veteran denied dislocations or 
subluxations, as well as inflammatory components.  He 
reported that he takes Motrin for pain.  Range of motion of 
the right knee was from 0 to 110, actively, and 0 to 130 
degrees, passively, with pain.  Magnetic resonance imaging 
(MRI) of the right knee showed ligaments were fine except for 
degeneration of cartilage.  X-rays of the right knee showed 
degenerative changes and bone spurs.  The diagnosis was 
moderate degeneration of the right knee.  

The evaluation for the veteran's tear of the anterior 
cruciate ligament and medical meniscus of the right knee was 
raised to 20 percent in August 2000.  

VA examination conducted in April 2002 revealed complaints of 
pain, stiffness, instability, and occasional locking, with 
flare-ups almost daily lasting for a whole day.  Pain was 2 
on a scale of 10, and during flare-ups it went up to a 7.  
Precipitating factors included long standing and walking.  He 
would get relief with rest.  There was a 10 percent 
magnification of pain, as well as range of motion decrease of 
10 percent, during flare-ups.  The flare-ups interfered with 
the veteran's daily as well as work activity.  

On examination, the veteran limped favoring the left knee.  
Right knee demonstrated minimal tenderness and effusion.  
Range of motion was 135 out of 140 flexion, and normal 
extension to 0 degrees.  Varus and valgus testing was normal.  
Right knee had 2 millimeter movement on anterior drawer and 1 
millimeter movement on Lachman's test.  McMurray's test was 
positive.  The diagnosis was right torn medial meniscus, 
partial tear right anterior cruciate ligament, persistent 
right knee pain.  The examiner found weakness, fatigability, 
and incoordination.  




2.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2002).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's service-connected tear of anterior cruciate 
ligament and medial meniscus, right knee, is rated at 20 
percent based on recurrent subluxation or instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Moderate 
subluxation or instability warrants a 20 percent rating under 
Diagnostic Code 5257. Severe subluxation or instability 
warrants a 30 percent rating under Diagnostic Code 5257.   
Diagnostic Code 5257 is not predicated on loss of range of 
motion, thus §§ 4.40 and 4.45 with respect to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The record shows that the veteran does demonstrate severe 
instability, as noted in the April 2002 VA examination.  
Findings included 2 millimeter movement on anterior drawer 
and 1 millimeter movement on Lachman's test.  Also, 
McMurray's test was positive.  Thus, the Board finds an 
increased rating under Diagnostic Code 5257, to 30 percent, 
is warranted.  There is no higher rating available under 
Diagnostic Code 5257.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (Court concluded that remand for the Board to 
consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion)

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for this 
disability.  In the instant case, however, there has been no 
showing that the right knee disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has indicated that the condition interferes with his work.  
However, he has also indicated that he gets no ongoing 
treatment for his knee, and there has been no 
hospitalization.  The Board finds that the current 
manifestations of the tear of anterior cruciate ligament and 
medial meniscus, right knee, are contemplated by the new 30 
percent schedular rating.  Under these circumstances, the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent evaluation, and no higher, for a tear of 
anterior cruciate ligament and medial meniscus, right knee is 
granted, subject to the laws governing the award of monetary 
benefits.




REMAND

In July 2001, the RO granted service connection for 
degenerative joint disease of the right knee, awarding a 10 
percent rating for that disability.  In the veteran's August 
2001 VA Form 9, his arguments related to pain and limitation 
of function, in addition to instability.  The veteran's 
statement is sufficient to constitute a notice of 
disagreement (NOD) with respect to the RO's initial 
assignment of a 10 percent rating for degenerative joint 
disease of the right knee.  Because a timely NOD was filed, 
but the RO has not yet provided the veteran a statement of 
the case (SOC) in response to his filing of the NOD, this 
issue must be remanded to the RO for correction of this 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (when an NOD is filed by the appellant with 
respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  

Accordingly, this case is REMANDED for the following:

Issue a statement of the case to the veteran 
and his representative with respect to the 
notice of disagreement filed in response to the 
assignment of an initial 10 percent rating for 
his degenerative joint disease of the right 
knee.  The veteran should be informed that he 
must file a timely and adequate substantive 
appeal in order to perfect an appeal of this 
issue to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

